666 N.W.2d 183 (2003)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Juan NEGRON, Defendant-Appellant.
Docket No. 123406, COA No. 243229.
Supreme Court of Michigan.
July 17, 2003.
On order of the Court, the delayed application for leave to appeal the January 14, 2003 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
YOUNG, Jr., J., concurs and states as follows:
Because defendant seeks an even greater downward departure than he agreed to in his plea bargain, I concur with the denial of defendant's application for leave to appeal. However, I write separately to question the propriety of the trial court's sentencing decision. The trial court accepted the plea-bargained sentence recommendation, which amounted to a downward departure from the statutory minimum sentence, without finding substantial and compelling reasons for the downward departure. I believe that M.C.L. § 769.34(3) may have implications for our traditional plea bargaining process. However, as no party has raised this question, a denial of this application is appropriate.